Title: From George Washington to the United States Senate and House of Representatives, 18 January 1792
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] January the 18th 1792.

I lay before you a copy of an exemplified copy of an Act of the Legislature of Vermont, ratifying, on behalf of that State, the

Articles of amendment proposed by Congress to the Constitution of the United States; together with a copy of a letter which accompanied said ratification.

Go: Washington

